     Case 4:20-cv-01115 Document 110 Filed on 05/14/20 in TXSD Page 1 of 9



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

LADDY CURTIS VALENTINE and                         §
RICHARD ELVIN KING, individually and               §
on behalf of those similarly situated,             §
       Plaintiffs,                                 §
                                                   §
v.                                                 §          Civil Action No. 4:20-cv-01115
                                                   §
BRYAN COLLIER, in his official capacity,           §
ROBERT HERRERA, in his official capacity,          §
And TEXAS DEPARTMENT OF CRIMINAL                   §
JUSTICE,                                           §
      Defendants.                                  §

       DEFENDANTS’ OPPOSED EMERGENCY MOTION FOR PROTECTIVE
               ORDER TO REASONABLY LIMIT DISCOVERY

       Defendants Bryan Collier, Robert Herrera, and the Texas Department of Criminal

Justice (“TDCJ”) file this Opposed Emergency Motion for Protective Order to Reasonably Limit

Discovery.

       Given the current trial date, the pending appeal in the Fifth Circuit, the pending appeal in

the U.S. Supreme Court, expert designations, the unresolved questions of class certification and

intervention, and the substantial briefing to be completed on these outstanding issues, Defendants

request that the already expedited discovery be reasonably limited.

       Plaintiffs have requested depositions of Bryan Collier, Executive Director of TDCJ; Oscar

Mendoza, Deputy Director of TDCJ; Dr. Lannette Linthicum, Director of TDCJ Health Services;

and Robert Herrera, Warden of the Pack Unit. Plaintiffs have refused Defendants’ request to limit

depositions to less than seven hours and have demanded that depositions of Defendants and their

witnesses be conducted in person. Plaintiffs have also served written discovery, including requests




                                             Page 1
     Case 4:20-cv-01115 Document 110 Filed on 05/14/20 in TXSD Page 2 of 9



for production and interrogatories. Defendants must also have an opportunity to conduct discovery

including depositions of Plaintiffs and their designated experts.

                                I. Legal Standard for Protective Order

       Federal Rule of Civil Procedure 26(c)(1) authorizes the Court, for good cause, to forbid

discovery to protect a party from “annoyance, embarrassment, oppression, or undue burden or

expense.” The burden is on the party seeking the protective order to show it is necessary, who must

also show “a particular and specific demonstration of fact as distinguished from stereotyped and

conclusory statements.” In re Terra Int’l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United

States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978)). The party seeking the protective order

must also demonstrate why each discovery request objectionable. McLeod, Alexander, Powel &

Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990).

                       II. Reasonable Limitations on Discovery are Necessary.

       In this case, the feasibility of completing discovery under the current trial schedule presents

an unmanageable burden. Defendants assert that discovery cannot be completed under the current

trial schedule absent some reasonable limitations. In order to facilitate necessary discovery during

the ongoing COVID-19 pandemic, and while maintaining the Court’s desired trial schedule,

Defendants request the following limitations on discovery:

       (1)    The Court should direct depositions to be taken remotely utilizing video
       technology, such as Zoom.
       A deposition typically involves the gathering of several people in close proximity. In light

of the current climate and the ongoing pandemic, Defendants request the Court order depositions

in this case be taken via videoconference pursuant to Rule 30 of the Federal Rules of Civil

Procedure, unless the Parties agree otherwise. Rule 30 specifically states, in pertinent part, that:

                The parties may stipulate—writing or the court may on motion order—
        that a deposition be taken by telephone or other remote electronic means. For the

                                               Page 2
       Case 4:20-cv-01115 Document 110 Filed on 05/14/20 in TXSD Page 3 of 9



          purposes of this rule and Rules 28(a), 37(a)(2), and 37(b)(1), the deposition takes
          place where the deponent answers the questions.

          FED. R. CIV. P. 30(b)(4). When seeking to take a deposition by videoconference, the

party must establish a legitimate reason for its motion. Brown v. Carr, 253 F.R.D. 410, 412 (S.D.

Tex. 2008). Any party opposing such depositions has the burden to establish good cause as to

why the depositions should not be conducted in such manner. Id. Generally, leave to take

depositions by remote electronic means should be granted liberally. Id; Abad v. Maxum

Petroleum Operating Co., 2016 WL 11261306, at *4 (W.D. Tex. Sept. 26, 2016); Carrico v.

Samsung Elecs. Co., Ltd., 2016 WL 1265854, at *1 (N.D. Cal. Apr. 1, 2016); Leeson v. Wright

Trucking Co. Inc., 2020 WL 435367, at *4 (D.N.M. Jan. 28, 2020).

           As the Court is well aware, the COVID-19 pandemic has caused unprecedented shifts

    and changes in the judicial system. Courts throughout the country are proceeding with

    conferences, hearings, and oral arguments via teleconferencing and videoconferencing to allow

    the judicial system to remain operational. Even the Supreme Court of the United States and the

    Supreme Court of Texas are utilizing this technology to hear oral argument and let parties

    resolve their ongoing disputes. 1 On March 13, 2020, the Texas Supreme Court and the Court of

    Criminal Appeals jointly issued the First Emergency Order Regarding the COVID-19 State of

    Disaster (Misc. Docket No. 20-007). 2 In it, both courts said Texas courts may require, without




1
  For example, the Supreme Court of the United States is proceeding with oral argument via teleconference. See
Press Release – April 13, 2020, available at https://www.supremecourt.gov/publicinfo/press/pressreleases/pr_04-13-
20 (last visited May 14, 2020). In addition, the Supreme Court of Texas began hearing oral arguments via Zoom
after rescheduling oral arguments in March due to the pandemic. See Texas Supreme Court Using Zoom to Put Oral
Arguments Back on Schedule, available at https://www.law.com/texaslawyer/2020/04/03/texas-supreme-court-
using-zoom-to-put-oral-arguments-back-on-schedule/ (last visited on May 14, 2020).
2
  See Texas Supreme Court, First Emergency Order Regarding the COVID-19 State of Disaster (March 13, 2020),
attached as Exhibit D.



                                                     Page 3
     Case 4:20-cv-01115 Document 110 Filed on 05/14/20 in TXSD Page 4 of 9



 a participant’s consent, anyone involved in a deposition to participate remotely by

 videoconferencing. And this directive includes a party, attorney, witness or court reporter.

       The Office of the Attorney General has successfully presented and taken depositions in the

past weeks utilizing Zoom video conferencing. Conducting depositions by video conferencing will

enable the parties to minimize the number of people required to gather in close proximity and will

not detract from the effectiveness of the depositions. The attorneys will be able to ask their desired

questions and gather information just as if the depositions were being conducted in person.

Plaintiffs have no justifiable reason for refusing to conduct depositions remotely. The risk to the

deponents, court reporters, videographers, and attorneys can be effectively minimized by utilizing

video conferencing to conduct depositions remotely.

       (2) The Court should direct Plaintiffs to serve interrogatories to Executives before
       requiring them to be deposed.

       Just minutes prior to the filing of this motion, Plaintiffs noticed the TDCJ executive

officials’ depositions. Exhibit A, B and C. That includes Mr. Collier, Mr. Mendoza, and Dr.

Linthicum. Plaintiffs should be required to demonstrate why a deposition of these individuals is

necessary after utilizing less intrusive means of discovery. Turner v. Novartis Pharmaceuticals,

2010 U.S. Dist. LEXIS 146526, 2010 WL 5055828, at *3-*4 (E.D. La. Dec. 2, 2010). This

situation is similar to those at issue in Salter v. Upjohn Co., 593 F.2d 649 (5th Cir. 1979) and Baine

v. General Motors, 141 F.R.D. 332 (M.D. Ala. 1991). In Salter, the Fifth Circuit upheld the district

court’s requirement that a plaintiff first depose other witnesses before being able to depose the

defendant’s company president. Id. at 651. In Baine, the court concluded that deposing a vice

president of the defendant company would be “oppressive, inconvenient, and burdensome

inasmuch as it has not been established that the information necessary cannot be had from

[other witness].” Baine, 141 F.R.D. at 335. See also Mulvey v Chrysler Corp., 106 F.R.D. 364, 366


                                               Page 4
     Case 4:20-cv-01115 Document 110 Filed on 05/14/20 in TXSD Page 5 of 9



(D.R.I. 1985) (ordering that interrogatories should be propounded instead of deposing Lee

Iacocca, Chrysler’s chairman at the time, without prejudice to plaintiffs’ ability to depose him later

if still warranted).

        The basis for the Court’s conclusion in Baine is even more unwavering here. TDCJ

executives are fully engaged in their work diligently managing and responding to the COVID-19

virus as it affects prisons around the State of Texas. Further, Plaintiffs have not demonstrated that

the testimony sought from the Executives cannot be obtained by other means. To require them to

step away from their duties to prepare for, travel to, and give up to a seven-hour deposition in this

case is extremely oppressive, inconvenient, and burdensome, not only to them personally, but to

the prison system as a whole—employees and inmates alike. A reasonable alternative is to permit

Plaintiffs to submit their questions to the executives via written interrogatories, which will allow

Plaintiffs’ the opportunity to obtain answers to necessary questions while also limiting the

disruption to the executives’ increased duties during the current pandemic.

        (3) The Court should limit depositions to four hours instead of seven.

        Given the expedited schedule advocated by Plaintiffs, reducing the length of depositions is

a reasonable adaptation to accomplish the substantial work to be done in the extremely limited

amount of time prior to the current trial date. Limiting depositions to four hours will accommodate

the deponents’ schedules, including several state officials that are directly involved in addressing

the ongoing COVID-19 pandemic in TDCJ. A seven-hour deposition, adding breaks and time off

the record, is an all-day affair. Depositions by video conferencing may require the deponents to

travel to and from locations capable of supporting videoconferencing, the executive deponents

should be offered the opportunity to be deposed via videoconferencing at a location that provides

them the ability to return to the management of TDCJ’s COVID-19 response as soon as possible,


                                               Page 5
     Case 4:20-cv-01115 Document 110 Filed on 05/14/20 in TXSD Page 6 of 9



especially in light of the constant and rapidly evolving nature of the virus. Preparing for, traveling

to and from, and attending depositions will detract from these state officials’ responsibility to

manage TDCJ’s operations and responseCOVID-19 response in over 100 prison units across the

state. Additionally, in order to accomplish the number of depositions sought by the parties in the

short time frame afforded by the trial schedule, four-hour depositions could allow for two

depositions in a single day.

       (4)     The Court should limit the number of depositions to six per side.
       While the Federal Rules permit ten depositions per party, the expedited nature of the

current litigation necessitates a reasonable limitation on the number of depositions permitted per

side. It is not feasible for the parties to prepare, defend, or take up to twenty depositions under the

current expedited schedule. And this case does not necessitate that many depositions. The parties

should be able to accomplish their discovery needs with six depositions per side, and if additional

discovery is needed, the parties should seek court approval.

       (5)   The Court should limit written discovery to 25 Interrogatories, 30 requests for
       production, and 30 requests for admissions per side.

       The Federal Rules permit a party to serve 25 Interrogatories to each party. Fed. R. Civ. Pro.

33. A reasonable limitation in this case would be to permit each side to serve only 25

Interrogatories, regardless of who they are directed to. While the Federal Rules do not limit the

number of requests for production or requests for admissions, Defendants request that each side

be limited to serving no more than 30 requests for production and 30 requests for admissions.

These reasonable limitations will allow the parties to obtain necessary information within the

current expedited schedule.




                                               Page 6
     Case 4:20-cv-01115 Document 110 Filed on 05/14/20 in TXSD Page 7 of 9



                                              III. Conclusion

       The requested limitations on discovery are necessary to facilitate discovery, not restrict it.

These limitations will force the attorneys to be expedient and highly efficient in their discovery

requests and deposition questions, which is what is required in order to meet the current case

deadlines.

       Defendants respectfully request that the Court enter a protective order placing the

following reasonable limitations on depositions discovery: (1) require depositions to be conducted

utilizing video conferencing technology, such as Zoom; (2) direct Plaintiffs to serve interrogatories

to Executives before requiring them to be deposed; (3) limit depositions to four hours each; (4)

limit the number of depositions to six per side; and (5) limit written discovery to 25 interrogatories,

30 requests for production, and 30 requests for admissions per side.

                                               Respectfully submitted,

                                               KEN PAXTON
                                               Attorney General of Texas

                                               JEFFREY C. MATEER
                                               First Assistant Attorney General

                                               RYAN L. BANGERT
                                               Deputy First Assistant Attorney General

                                               DARREN L. MCCARTY
                                               Deputy Attorney General for Civil Litigation

                                               SHANNA E. MOLINARE
                                               Assistant Attorney General
                                               Chief, Law Enforcement Defense Division


                                               /s/ Christin Cobe Vasquez
                                               CHRISTIN COBE VASQUEZ
                                               Attorney-in-Charge
                                               Texas State Bar No. 24074047
                                               Federal Bar No. 1125898

                                               Page 7
Case 4:20-cv-01115 Document 110 Filed on 05/14/20 in TXSD Page 8 of 9



                               Assistant Attorney General
                               Law Enforcement Defense Division
                               P.O. Box 12548, Capitol Station
                               Austin, Texas 78711-2548
                               Telephone: (512) 475-4199
                               Facsimile: (512) 370-9996
                               Christin.Vasquez@oag.texas.gov

                               JEFFREY E. FARRELL
                               Co-Counsel
                               Texas State Bar No. 0787453
                               Federal Bar No. 16842
                               Assistant Attorney General
                               P.O. Box 12548, Capitol Station
                               Austin, Texas 78711
                               Telephone: (512) 463-2080
                               Facsimile: (512) 320-0667
                               Jeffrey.Farrell@oag.texas.gov

                               ATTORNEYS FOR DEFENDANTS




                               Page 8
     Case 4:20-cv-01115 Document 110 Filed on 05/14/20 in TXSD Page 9 of 9



                             CERTIFICATE OF CONFERENCE

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that I have

conferred with Plaintiffs’ counsel regarding this motion on May 14th, 2020. As of the filing of this

motion, Plaintiffs are agreeable to taking Warden Herrera’s deposition by Zoom and have noticed

the Executives depositions by Zoom, but have not directly responded as to the remaining discovery

limitations sought by this motion; therefore, Defendants assume Plaintiffs are opposed.

                                                       /s/ Christin Cobe Vasquez  _
                                                       CHRISTIN COBE VASQUEZ
                                                       Assistant Attorney General


                            NOTICE OF ELECTRONIC FILING

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that I have

electronically submitted for filing a true copy of the foregoing in accordance with the Electronic

Case Files System of the Southern District of Texas, on May 14, 2020.

                                                       /s/ Christin Cobe Vasquez  _
                                                       CHRISTIN COBE VASQUEZ
                                                       Assistant Attorney General



                                CERTIFICATE OF SERVICE


       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that a true

and correct copy of the foregoing has been served electronically upon all counsel of record via

the electronic filing system of the Southern District of Texas, on May 14, 2020.


                                                       / s/ Christin Cobe Vasquez
                                                       CHRISTIN COBE VASQUEZ
                                                       Assistant Attorney General




                                              Page 9
